

Exhibit 10.10

        Twelfth Amendment
to Loan Documents   Borrowers: CalAmp Corp., a Delaware corporation CalAmp
Wireless Networks Corporation, a Delaware corporation LoJack Corporation, a
Massachusetts Corporation   Address: 1401 N. Rice Avenue Oxnard, California
93030   Date: February 27, 2017


THIS TWELFTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into
between PACIFIC WESTERN BANK (“Lender”) and the borrowers named above (jointly
and severally, the “Borrower”).

The Parties agree to amend the Loan and Security Agreement between Borrower and
Lender (as successor in interest by merger to Square 1 Bank), dated December 22,
2009 (as amended, the “Loan Agreement”), as follows, effective as of the date
hereof. (Capitalized terms used but not defined in this Amendment, shall have
the meanings set forth in the Loan Agreement.)

1. New Maturity Date. Section 4 of the Schedule to the Loan Agreement is amended
to read as follows:

4. Maturity Date (Section 6.1): June 1, 2017.

2. Modified Outside Bank Account Cap. Section 8(c-1) of the Schedule to Loan and
Security Agreement, that presently reads as follows:

(c-1) Outside Bank Account Cap. As used herein, the “Outside Bank Account Cap”
means:

(1) $22,500,000 during any fiscal month of Borrower if, at the end of the prior
fiscal month, the total of Borrower’s “SQ1 Cash” (as defined below), plus
Borrower’s “Excess Availability” (as defined below) was greater than $4,000,000;
and

(2) $500,000 during any fiscal month if, at the end of the prior fiscal month,
the total of Borrower’s SQ1 Cash, plus Borrower’s Excess Availability was equal
to or less than $4,000,000.

--------------------------------------------------------------------------------




Pacific Western Bank Twelfth Amendment to Loan Documents     


is replaced with the following:

(c-1) Outside Bank Account Cap. As used herein, the “Outside Bank Account Cap”
means:

(1) $30,000,000 during any fiscal month of Borrower if, at the end of the prior
fiscal month, the total of Borrower’s “SQ1 Cash” (as defined below), plus
Borrower’s “Excess Availability” (as defined below) was greater than $4,000,000;
and

(2) $500,000 during any fiscal month if, at the end of the prior fiscal month,
the total of Borrower’s SQ1 Cash, plus Borrower’s Excess Availability was equal
to or less than $4,000,000.

The definitions of “Borrower’s SQ1 Cash” and “Excess Availability” immediately
following Section 8(c-1) continue unchanged.

3. Fee. [Omitted].

4. Representations True. Borrower represents and warrants to Lender that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.

5. No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Lender.

6. General Release. In consideration for Lender entering into this Amendment,
Borrower hereby irrevocably releases and forever discharges Lender, and its
successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, participants, and each of them (collectively, the
“Releasees”), from any and all claims, debts, liabilities, demands, obligations,
costs, expenses, actions and causes of action, of every nature and description,
known and unknown, which Borrower now has or at any time may hold, by reason of
any matter, cause or thing occurred, done, omitted or suffered to be done prior
to the date of this Amendment (collectively, the “Released Claims”). Borrower
hereby irrevocably waives the benefits of any and all statutes and rules of law
to the extent the same provide in substance that a general release does not
extend to claims which the creditor does not know or suspect to exist in its
favor at the time of executing the release and, without limiting the foregoing,
and without limiting the stipulation to governing law in Section 9.19, Borrower
irrevocably waives any benefits it may have under California Civil Code Section
1542 which provides: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” Borrower represents and
warrants that it has not assigned to any other Person any Released Claim, and
agrees to indemnify Lender against any and all actions, demands, obligations,
causes of action, decrees, awards, claims, liabilities, losses and costs,
including but not limited to reasonable attorneys’ fees of counsel of Lender’s
choice and costs, which Lender may sustain or incur as a result of a breach or
purported breach of the foregoing representation and warranty.

--------------------------------------------------------------------------------




Pacific Western Bank Twelfth Amendment to Loan Documents     


7. Governing Law; Jurisdiction; Venue. This Amendment and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Amendment or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in a court located in
Los Angeles County, California, and each party consents to the jurisdiction of
any such court and the referee referred to in Section 9.20 of the Loan
Agreement, and waives any and all rights the party may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, including, without limitation, any objection to venue or
request for change in venue based on the doctrine of forum non conveniens;
provided that, notwithstanding the foregoing, nothing herein shall limit the
right of Lender to bring proceedings against Borrower in the courts of any other
jurisdiction. Borrower consents to service of process in any action or
proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in the Loan Agreement or by any other method permitted by
law.

8. Dispute Resolution. The provisions of Section 9.20 of the Loan Agreement
relating to dispute resolution shall apply to this Amendment, and the terms
thereof are incorporated herein by this reference.

9. General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Lender and Borrower, and the other
written documents and agreements between Lender and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Lender and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.

10. Mutual Waiver of Jury Trial. LENDER AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

[Signatures on Next Page]

--------------------------------------------------------------------------------

 




Pacific Western Bank Twelfth Amendment to Loan Documents     


Borrower:   Bank:   CALAMP CORP. PACIFIC WESTERN BANK   By      /s/ Richard
Vitelle   By      /s/ Mark Salem Title      EVP & CFO      Title      SVP


Borrower:   CALAMP WIRELESS NETWORKS CORPORATION     By      /s/ Richard Vitelle
Title      Treasurer


Borrower:   LOJACK CORPORATION     By      /s/ Richard Vitelle Title
     Treasurer


[Signature Page to Twelfth Amendment to Loan Documents]

--------------------------------------------------------------------------------